COURT OF APPEALS
SANDEE BRYAN MARION              FOURTH COURT OF APPEALS DISTRICT                  KEITH E. HOTTLE
  CHIEF JUSTICE                    CADENA-REEVES JUSTICE CENTER                    CLERK OF COURT
KAREN ANGELINI                        300 DOLOROSA, SUITE 3200
MARIALYN BARNARD                    SAN ANTONIO, TEXAS 78205-3037
REBECA C. MARTINEZ                WWW.TXCOURTS.GOV/4THCOA.ASPX                       TELEPHONE
PATRICIA O. ALVAREZ                                                                 (210) 335-2635
LUZ ELENA D. CHAPA
JASON PULLIAM                                                                       FACSIMILE NO.
  JUSTICES                                                                           (210) 335-2762


                                       November 3, 2015

        John Henry                                      William M. Nichols
        Law Offices of John Henry, P.C.                 william m. nichols, p.c.
        407 W Liberty St                                9601 McAllister Fwy Ste 1250
        Round Rock, TX 78664-5127                       San Antonio, TX 78216-5150
        * DELIVERED VIA E-MAIL *                        * DELIVERED VIA E-MAIL *

        RE:    Court of Appeals Number: 04-15-00564-CV
               Trial Court Case Number:    2014CV02451
               Style: North Whiteville Urgent Care & Family Practice, P.A.
                      v.
                      United Biologics, LLC d/b/a United Allergy Services

                Enclosed please find the order which the Honorable Court of Appeals has
        issued in reference to the above styled and numbered cause.

               If you should have any questions, please do not hesitate to contact me.

                                                             Very truly yours,
                                                             KEITH E. HOTTLE, CLERK


                                                             _____________________________
                                                             Luz Estrada
                                                             Deputy Clerk, Ext. 53219
                                                                   United Biologics, LLC d/b/a
                                                                         United Allergy
                                                                       ServicesAppellee/s



                           Fourth Court of Appeals
                                  San Antonio, Texas
                                       November 3, 2015

                                     No. 04-15-00563-CV

                           HOLLY RIDGE HEALTHCARE, P.A.,
                                     Appellant

                                               v.

                 UNITED BIOLOGICS, LLC d/b/a United Allergy Services,
                                   Appellee

                                     No. 04-15-00564-CV

         NORTH WHITEVILLE URGENT CARE & FAMILY PRACTICE, P.A.,
                              Appellant

                                               v.

                 UNITED BIOLOGICS, LLC d/b/a United Allergy Services,
                                   Appellee

                  From the County Court at Law No. 2, Bexar County, Texas
                      Trial Court No. 2014CV02437 & 2014CV02451
                           Honorable Jason Wolff, Judge Presiding

                                        ORDER
        The separate but related causes underlying these appeals both stem from suits originally
filed in Bexar County Court at Law No. 2, Bexar County, Texas. The Appellant in each appeal
has moved this court to consolidate the appeals. The appellants state the appeals involve the
same Appellee and the bases of the claims and relief, the trial court, and the procedural history
are virtually identical, and the issues on appeal are identical.
       Having reviewed the clerk’s records and considered the motions to consolidate, we
conclude that the appeals should be consolidated for purposes of any further orders, submission,
opinion, judgment, and mandate. Appellant’s Motion to Consolidate Appeals is GRANTED.
        We ORDER appeals numbered 04-15-00563-CV and 04-15-00564-CV consolidated into
a single appeal numbered 04-15-00563-CV. The two previously separate appeals will proceed as
one appeal numbered 04-15-00563-CV. All aspects of the formerly separate appeals are to be
presented and argued in one Appellants’ brief, one Appellees’ brief, and one reply brief; each
brief must comply with the Rules of Appellate Procedure. See TEX. R. APP. P. 38.1, 38.2, 38.3.
If oral argument is ordered, the consolidated appeal must be argued within the applicable time
limits for a single appeal. See 4TH TEX. APP. (SAN ANTONIO) LOC. R. 9.1. This court will
dispose of the consolidated appeal with one opinion, judgment, and mandate.
        We ORDER the clerk of this court to ensure that copies of all filings and correspondence
relating to appeals 04-15-00563-CV and 04-15-00564-CV are transferred into appeal number 04-
15-00563-CV. Further, we ORDER the clerk to administratively close the appeal numbered 04-
15-00564-CV.



                                                   _________________________________
                                                   Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 3rd day of November, 2015.



                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court